DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 6/15/2021.  

Claims
Claims 1, 16, 17, and 18 have been amended. 
Claims 1-18 are currently pending in the application. 


Response to Arguments
103
The applicant argues that the limitations “to transfer crypto tokens from a first user of the source blockchain network to a second user of a target blockchain network”, “to confirm that the first user is authorized to transfer the crypto tokens”, “wherein the securing transaction ensures that the crypto tokens may not be reused on the source blockchain network”, configured to facilitate inter-blockchain network transactions with the exchange node of the source blockchain network”, and “wherein the inter-blockchain exchange request facilitates processing of the inter-blockchain network transaction on the target blockchain network” should all be given patentable weight.  However the examiner respectfully disagrees.  These limitations are not positively recited as steps/functions of the claims. Instead, these limitations are describing 
The applicant further argues that Rangan does not disclose “wherein the securing transaction ensures that the crypto tokens may not be reused on the source blockchain network”.  Even assuming that this limitation holds patentable weight, Rangan discloses that this limitation in Column 12, Ln 56-57.  Rangan recites “an entry is made on the transferor blockchain removing the rights and liabilities form the transferor blockchain.  This can include creating blocks on the transferor blockchain which disallow, constructively delete, or otherwise preclude uses of or access to the rights and liabilities for transfer”.  Here, by disallowing, or constructively deleting the rights and liabilities from the transferor, it ensures that the asset may not be reused on the source blockchain by the transferor.  Therefore Rangan discloses this limitation.  
The rest of the applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
112
In response to the applicant’s arguments regarding claim 1 being definite, the examiner respectfully disagrees.  Claim 1 recites that the inter-blockchain network transaction facilitating apparatus comprises at least one memory, a component collection stored in the at least one memory, and at least one processor.  It is unclear whether the "exchange node of a source blockchain network" and "via at least one processor" is part of the inter-blockchain network transaction facilitating apparatus that claim 1 is directed to.  Therefore the scope of the claim is unclear.

	In response to the applicant’s arguments regarding claim 17 being definite, the examiner respectfully disagrees.  Claim 17 recites a processor-implemented inter-blockchain network transaction facilitating system, comprising: a transaction processing component means, to:....  The claim then recites that "an exchange node of a source blockchain network" and multiple "at least one processor" are performing various functions in the claim.  It is unclear whether the "an exchange node of a source blockchain network" and multiple "at least one processor" are part of the processor-implemented inter-blockchain network transaction facilitating system.  Therefore the scope of the claim is unclear.
	The examiner finds the applicant’s arguments persuasive for the rest of the previous 112 rejections and they are therefore withdrawn. 



CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: “a transaction processing component means, to:…” in claim 17.  Here the examiner looks to the specification in section [00206] to interpret the “transaction processing component means” as a computer processor.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
Claim 1 is directed to “an inter-blockchain network transaction facilitating apparatus comprising at least one memory; a component collection stored in the at least one memory, the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising…”.  The claim then recites functions being performed by “an exchange node of a source blockchain network” and “via at least one processor.  It is unclear whether the exchange node and the at least one processor are part of the inter-blockchain network transaction facilitating apparatus.  Therefore the scope of the claim is unclear.
Claim 13 recites that the apparatus of claim 1 further comprises an inter-blockchain exchange processing component and that the processor of the apparatus issues instructions from the inter-blockchain exchange processing component.  The claim then recites that at least one 
Claim 17 recites a processor-implemented inter-blockchain network transaction facilitating system, comprising: a transaction processing component means, to:....  The claim then recites that "an exchange node of a source blockchain network" and multiple "at least one processor" are performing various functions in the claim.  It is unclear whether the "an exchange node of a source blockchain network" and multiple "at least one processor" are part of the processor-implemented inter-blockchain network transaction facilitating system.  Therefore the scope of the claim is unclear.  
Further the dependent claims are also rejected as being dependent on the above claims.  


	Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 6, 11, 12, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10586062 B1 (“Rangan”) and US 20200167773 A1 (“Cervenka”) and US 20200119925 A1 (“Wang”).

Per claims 1, 16, 17, and 18, Rangan discloses:
 add, via at least one processor, a securing transaction to the source blockchain network’s blockchain, the securing transaction is configured to prevent the crypto tokens from being reused on the source blockchain network (e.g. an entry in made on the transferor blockchain removing the rights and liabilities from the transferor blockchain.  This can include creating blocks on the transferor blockchain which disallow, constructively delete, or otherwise preclude use of or access to the rights and liabilities for transfer) (see column 12, Ln 56-67.  Also see Column 11, LN 64 – Column 12, LN 67);  Note: the limitation “the securing transaction is configured to prevent the crypto tokens from being reused on the source blockchain network” does not distinguish over the prior art because it is describing the intended use of the securing transaction and is not positively recited as a step/function of the inter-blockchain network transaction facilitating apparatus.  The positively recited steps/functions of the inter-blockchain network transaction facilitating apparatus are performed the same way regardless of what the securing transaction is configured to do. 
determine, via at least one processor, an exchange node of the target blockchain network (e.g. acquirer blockchain), the exchange node of the target blockchain network facilitating inter-blockchain network transactions with the exchange node of the source blockchain network (e.g. transferor blockchain)… (Column 11, LN 64 – Column 12, LN 35); Note: the limitation “the exchange node of the target blockchain network facilitating inter-blockchain network 
generate, via the exchange node of the source blockchain network, an inter-blockchain exchange request (e.g. rights and liabilities can be transferred between blockchains) for the determined exchange node of the target blockchain network (e.g. acquirer blockchain), the inter-blockchain exchange request facilitating processing of the inter-blockchain network transaction on the target blockchain network (e.g. acquirer blockchain)… (Column 11, LN 64 – Column 12, LN 35).  Note: the limitation “the inter-blockchain exchange request facilitating processing of the inter-blockchain network transaction on the target blockchain network” does not distinguish over the prior art because it is describing the intended use the inter-blockchain exchange request and is not positively recited as a step/function of the inter-blockchain network transaction facilitating apparatus.  The positively recited steps of the inter-blockchain network transaction facilitating apparatus are performed the same way regardless of what the inter-blockchain exchange request is used for. 

Although Rangan discloses inter-blockchain network transactions that generates a securing transaction on the source blockchain to transfer ownership of financial accounts, Rangan does not specifically disclose obtain, via an exchange node of a source blockchain network, an inter-blockchain network transaction transferring crypto tokens form a  first user of the source blockchain network to a second user of a target blockchain network; validate, via at least one processor, input data associated with the inter-blockchain network transaction confirming that the first user is authorized to transfer the crypto tokens; …including determining an exchange conversion rate from a source blockchain network to a target blockchain network; …including applying the exchange conversion rate from a source blockchain network to a target blockchain network….  However Cervenka, in analogous art of inter-blockchain transactions, discloses:
obtain, via an exchange node (e.g. ledger manager) of a source blockchain network (e.g. blockchain A), an inter-blockchain network transaction (e.g. transaction) to transfer crypto tokens from a first user (e.g. user A) of the source blockchain network (e.g. blockchain A) to a second user (e.g. user B) of a target blockchain network (e.g. blockchain B) (Section [0153]-[0154]);  Note: the limitation “to transfer crypto tokens from a first user of the source blockchain network to a second user of a target blockchain network” does not distinguish over the prior art because it is describing the intended result of the positively recited step/function of obtaining an inter-blockchain network transaction.  Obtaining the inter-blockchain network transaction is performed the same way regardless of its intended purpose.  
validate, via at least one processor, input data associated with the inter-blockchain network transaction (e.g. verify the transaction) to confirm that the first user is authorized to transfer the crypto tokens (e.g. a determination may be made is to whether user A has a sufficient balance in pool A for the transaction, or whether the transaction is within transaction limits applicable to either user A or pool A) (Section [0055]).  Note: the limitation “to confirm that the first user is authorized to transfer the crypto tokens” does not distinguish over the prior art because it is describing the intended result of the positively recited step of validating the input data.  The validating step/function is performed the same way regardless of its purpose.  
…including determining an exchange conversion rate (e.g. exchange rate) from a source blockchain network (e.g. blockchain A) to a target blockchain network (e.g. blockchain B) (Section [0155]); 
…including applying the exchange conversion rate (e.g. exchange rate) from a source blockchain network (e.g. blockchain A) to a target blockchain network (e.g. blockchain B)… (Section [0155]).
Cervenka further discloses: at least one memory (e.g. memory) (Section [0039]-[0044]); a component collection (e.g. application) stored in the at least one memory (e.g. memory) (Section [0039]-[0044]); at least one processor (e.g. processor) disposed in communication with the at least one memory (e.g. memory), the at least one processor executing processor-executable instructions (e.g. instructions) from the component collection, the component collection storage structured with processor-executable instructions (Section [0039]-[0044]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the inter-blockchain transaction system of Rangan to include the use of a transaction request to transfer currency from a first user of a first blockchain to a second user of a second blockchain and utilize an exchange rate for the transaction, as taught by Cervenka, in order to allow users of separate blockchains to send currency to each other of equal value and reduce delays in transaction settlement (See Cervenka Section [0003]-[0007]).
	

Although Rangan/Cervenka discloses inter-blockchain network transactions to transfer exchange rate converted currency from a first user to a second user, Rangan/Cervenka does not specifically disclose …further including updating a multiple network pathway routing inter-blockchain network addressing table.  However Wang, in analogous art of blockchain interactions, discloses:
…further including updating a multiple network pathway routing inter-blockchain network addressing table (e.g. updating information in the routing table) (Section [0064] and [0068]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the inter-blockchain transaction system of Rangan/Cervenka to include the use of a routing table, as taught by Wang, in order to allow the inter-blockchain system to utilize optimal routes when transferring currency between blockchains (See Wang Section [0065]-[0066]).

Note: Claim 1 is directed to an inter-blockchain network transaction facilitating apparatus, comprising: at least one memory; a component collection stored in the at least one memory; at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising…   Here the functions of the claim (e.g. obtain, validate, add, etc.) are not functionally tied to the inter-blockchain network transaction facilitating apparatus.  In other words, the functions are describing the intended use of the inter-blockchain network transaction facilitating apparatus.  The examiner suggests that the applicant amend the claim to recite that the processor-executable instructions are executed by the at least one processor which causes the processor to perform the functions of the claim.  

Similarly, claim 16 is directed to the intended use of the instructions on the transaction processing component.  The examiner suggests that the applicant amend claim 16 to recite “wherein the component collection, stored in the medium, includes processor-issuable instructions that when executed by a processor, cause the process to:”.

Per claim 4, Rangan/Cervenka/Wang discloses all of the limitations of claim 1 above.  Rangan further discloses:
wherein the exchange node of the source blockchain network (e.g. transferor blockchain) is specified as the exchange point between the source blockchain network (e.g. transferor blockchain) and the target blockchain network (e.g. acquirer blockchain) in the inter-blockchain network transaction by the first user (Column 11, LN 64 – Column 12, LN 21).

Per claim 5, Rangan/Cervenka/Wang discloses all of the limitations of claim 1 above.  Rangan further discloses:
wherein the securing transaction transfers the crypto tokens to an address on the source blockchain network form which the crypto tokens cannot be transferred (e.g. an entry is made on the transferor blockchain removing the rights and liabilities form the transferor blockchain) (Column 12, LN 56-67).  Note: the limitation “wherein the securing transaction transfers the crypto tokens to an address on the source blockchain network form which the crypto tokens cannot be transferred” does not distinguish over the prior art because it is describing the intended use of the securing transaction and is not positively recited as a function being performed by the inter-blockchain network transaction facilitating apparatus.  

Per claim 6, Rangan/Cervenka/Wang discloses all of the limitations of claim 1 above.  Rangan further discloses:
wherein the exchange node of the target blockchain network (e.g. blockchain for storing information regarding the rights and liabilities associated with the acquirer) is specified (e.g. identified) by a configuration setting of the exchange node on the source blockchain network (e.g. manually by the transferor) (Column 12, LN 11-21).

Per claim 11, Rangan/Cervenka/Wang discloses all of the limitations of claim 1 above.  Rangan further discloses:
wherein the inter-blockchain exchange request includes proof that the source crypto tokens cannot be reused on the source blockchain network (e.g. acknowledging transfer of the transferors rights and liabilities) (Column 12, LN 56-67).  Note: the limitation “wherein the inter-blockchain exchange request includes proof that the source crypto tokens cannot be reused on the source blockchain network” does not distinguish over the prior art because it is describing the inter-blockchain exchange request and is not positively recited as a function of the inter-blockchain network transaction facilitating apparatus.  

Per claim 12, Rangan/Cervenka/Wang discloses all of the limitations of claim 11 above.  Rangan further discloses:
wherein the proof includes a transaction identifier of the securing transaction (e.g. acknowledging transfer of the transferors rights and liabilities on the transferor blockchain) (Column 12, LN 56-67).  Note: the limitation “wherein the proof includes a transaction identifier of the securing transaction” does not distinguish over the prior art because it is describing the proof and is not positively recited as a function of the inter-blockchain network transaction facilitating apparatus.  

Per claim 13, Rangan/Cervenka/Wang discloses all of the limitations of claim 1 above.  Rangan further discloses:
an inter-blockchain exchange processing component (e.g. interim blockchain) (Column 12, LN 45-67);
wherein the processor issues instructions from the inter-blockchain exchange processing component, stored in the memory, to: obtain, via the exchange node of the target blockchain network (e.g. acquirer blockchain), the inter-blockchain exchange request (e.g. rights and liabilities) (Column 12, LN 45-67);
validate, via at least one processor, that he crypto tokens may not be reused on the source blockchain network (e.g. confirming removal, disallowance, deletion) (Column 13, LN 5-23);
add, via at least one processor, the inter-blockchain network transaction (e.g. rights and liabilities) to the target blockchain network’s blockchain (e.g. acquirer blockchain) (Column 13, LN 24-31).

Per claim 14, Rangan/Cervenka/Wang discloses all of the limitations of claim 13 above.  Rangan further discloses:
wherein the inter-blockchain network transaction (e.g. rights and liabilities) is added to the target blockchain network’s blockchain (e.g. acquirer blockchain) in an unmodified form (Column 13, LN 24-31).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan/Cervenka/Wang, as applied to claim 1 above, in further view of US 20180288022 A1 (“Madisetti”).

Per claim 2, Rangan/Cervenka/Wang do not specifically disclose wherein the source blockchain network is configured to server a first region, and the target blockchain network is configured to server a second region.  However Madisetti, in analogous art of blockchain transactions, discloses:
wherein the source blockchain network is configured to server a first region, and the target blockchain network is configured to server a second region (e.g. organizations can have multiple private blockchain networks where each network is dedicated to a specific use case or department or business vertical) (Section [0005]).  Note: the limitation “wherein the source blockchain network is configured to server a first region, and the target blockchain network is configured to server a second region” does not distinguish over the prior art because it is describing the blockchain networks and does not affect the functions of the inter-blockchain network transaction facilitating apparatus in a manipulative sense.  
It would have been obvious to one of ordinary skill in the art to include in the inter-blockchain transaction system of Rangan/Cervenka/Wang the concept of using dedicated blockchains for each department as taught by Madisetti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized  

Per claim 3, Rangan/Cervenka/Wang/Madisetti disclose all of the limitations in claim 2 above.  Madisetti further discloses:
wherein a region is one of: a geographic region, a unit of an organization (e.g. department), a sidechain (Section [0005]).  Note: the limitation “wherein a region is one of: a geographic region, a unit of an organization, a sidechain” does not distinguish over the prior art because it is describing the region of the blockchain and does not affect the functions of the inter-blockchain network transaction facilitating apparatus in a manipulative sense.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan/Cervenka/Wang, as applied to claim 1 above, in further view of US 20160203477 A1 (“Yang”).

Per claim 7, Rangan/Cervenka/Wang do not specifically disclose wherein the exchange node of the target blockchain network is determined dynamically based on the best crypto token exchange rate between crypto tokens of the source blockchain network and crypto tokens of the target blockchain network form crypto token exchange rates offered by exchange nodes of the target blockchain network.  However Yang, in analogous art of blockchain transactions, discloses:
wherein the exchange node of the target blockchain network is determined (e.g. selecting) dynamically based on the best crypto token exchange rate between crypto tokens of the source blockchain network and crypto tokens of the target blockchain network from crypto token exchange rates (e.g. exchange rates) offered by exchange nodes of the target blockchain network (Section [0042] and [0045]).    
It would have been obvious to one of ordinary skill in the art to include in the inter-blockchain transaction system of Rangan/Cervenka/Wang the concept of selecting an exchange node based on the exchange rate as taught by Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would add the concept of determining an exchange node based on the best exchange rate (as taught by Yang) to the transaction system of Rangan/Cervenka/Wang in order to provide the best value for the users and the results would be predictable.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan/Cervenka/Wang, as applied to claim 1 above, in further view of US 20150170112 A1 (“DeCastro”).

Per claim 8, Rangan/Cervenka/Wang do not specifically disclose wherein there is an inter-blockchain network exchange rate, other than one to one, between crypto tokens of the source blockchain network and crypto tokens of the target blockchain network, and wherein the exchange node of the source blockchain network is configured to determine the inter-blockchain network exchange rate.  However DeCastro, in analogous art of blockchain transactions, discloses:
wherein there is an inter-blockchain network exchange rate, other than one to one, between crypto tokens of the source blockchain network and crypto tokens of the target blockchain network, and wherein the exchange node of the source blockchain network is configured to determine the inter-blockchain network exchange rate (e.g. selecting an optimal currency exchange rate) (Section [0038]).  Note: the limitation “wherein there is an inter-blockchain network exchange rate, other than one to one, between crypto tokens of the source blockchain network and crypto tokens of the target blockchain network, and wherein the exchange node of the source blockchain network is configured to determine the inter-blockchain network exchange rate” does not distinguish over the prior art because it is describing the exchange rate and is not positively recited as a function of the inter-blockchain network transaction facilitating apparatus.      
It would have been obvious to one of ordinary skill in the art to include in the inter-blockchain transaction system of Rangan/Cervenka/Wang the concept of not using a one-to-one exchange rate as taught by DeCastro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since both DeCastro and Cervenka disclose financial transactions, one of ordinary skill in the art would know that by adding an exchange rate to the transaction system of Rangan/Cervenka/Wang would render predictable results.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan/Cervenka/Wang/DeCastro, as applied to claim 8 above, in further view of US 20060136301 A1 (“Grovit”).

Per claim 9, Rangan/Cervenka/Wang/DeCastro do not specifically disclose wherein the inter-blockchain network exchange rate is determined by querying a third party market maker.  However Grovit, in analogous art of transactions, discloses:
wherein the inter-blockchain network exchange rate is determined by querying a third party market maker (e.g. currency conversion transaction processor) (Section [0005]).  
It would have been obvious to one of ordinary skill in the art to include in the inter-blockchain transaction system of Rangan/Cervenka/Wang/DeCastro the concept of querying a third party market maker for the exchange rate as taught by Grovit since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since both DeCastro and Grovit disclose financial transactions, one of ordinary skill in the art would know that using a third party market maker (as taught by Grovit) to determine the exchange rate in the transaction system of Rangan/Cervenka/Wang/DeCastro would render predictable results.  

	
Per claim 10, Rangan/Cervenka/Wang/DeCastro do not specifically disclose wherein the inter-blockchain exchange request includes a converted crypto tokens amount to be provided to the second user of the target blockchain network, and wherein the converted crypto tokens amount is calculated based on the determined inter-blockchain network exchange rate.  However Grovit, in analogous art of transactions, discloses:
wherein the inter-blockchain exchange request includes a converted crypto tokens amount (e.g. currency conversion transaction data) to be provided to the second user (e.g. merchant) of the target blockchain network, and wherein the converted crypto tokens amount is calculated based on the determined inter-blockchain network exchange rate (e.g. exchange rate data) (Section [0005]).  Note: the limitation “wherein the inter-blockchain exchange request includes a converted crypto tokens amount to be provided to the second user of the target blockchain network, and wherein the converted crypto tokens amount is calculated based on the determined inter-blockchain network exchange rate” does not distinguish over the prior art because it is describing the inter-blockchain exchange request and is not positively recited as a function being performed by the inter-blockchain network transaction facilitating apparatus.  
It would have been obvious to one of ordinary skill in the art to include in the inter-blockchain transaction system of Rangan/Cervenka/Wang/DeCastro the concept of calculating an amount of the transaction based on an exchange rate as taught by Grovit since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since both DeCastro and Grovit disclose financial transaction exchange rates, one of ordinary skill in the art would know that adding the determination of a transaction amount based on an exchange rate (as taught by Grovit) to the transaction system of Rangan/Cervenka/Wang/DeCastro would render predictable results.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan/Cervenka/Wang, as applied to claim 13 above, in further view of US 20170180134 A1 (“King”).

Per claim 15, Rangan/Cervenka/Wang do not specifically disclose wherein the inter-blockchain network transaction is added to the target blockchain network’s blockchain in a modified form that includes a cryptographic signature of the exchange node of the target blockchain network.  However King, in analogous art of blockchain transactions, discloses:
wherein the inter-blockchain network transaction is added to the target blockchain network’s blockchain in a modified form that includes a cryptographic signature (e.g. signed hash block) of the exchange node of the target blockchain network (Section [0060]-[0064]).  
It would have been obvious to one of ordinary skill in the art to include in the inter-blockchain transaction system of Rangan/Cervenka/Wang the concept of modifying the transaction request with a cryptographic signature as taught by King since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would add the concept of modifying the transaction request of Rangan/Cervenka/Wang with a cryptographic signature (as taught by King) in order to increase the security of the transaction system and the results would be predictable.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20170092060 A1 to Toohey teaches a system and method that utilizes conversion rates or exchange values for transferring currency between separate ledgers.  NPL “Internet of Coins” by Joachim de Koning discloses a peer-to-peer inter-blockchain payment system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685